DETAILED ACTION
Claims 1-5, 7-14 and 16-22 are pending.  Claims 6 and 15 are cancelled.
The previous rejection of claim 22 under 35 U.S.C. § 112 is withdrawn following amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 9/9/22, have been fully considered but are not persuasive except regarding the previous rejection of claim 22 under 35 U.S.C. § 112.
Applicant’s arguments regarding the rejection under 35 U.S.C. § 103 (pages 7-16) are moot in view of the newly cited reference, Bathen.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 3-4, 9-10, 12-13, 18, 20 and 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, claims 3-4, 9, 12-13, 18, 20 and 22 recite ‘the one or more industrial automation systems’ for which there is no antecedent basis.  
The respective dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 9-14, 16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk U.S. Patent Publication No. 20210349443 (hereinafter Falk) in view of Safford et al. U.S. Patent Publication No. 20180287780 (hereinafter Safford) and further in view of Bathen et al. U.S. Patent Publication No. 20180176229 (hereinafter Bathen).
Regarding claim 1, Falk teaches an industrial device [0024, 0138-0139, Figs. 4-5 —  a manufacturing robot… the invention as a control device for the computer-aided execution of a control function for an automation system… an industrial robot 460 is connected to the control device; 0151-0156, Figs. 4-5 — field devices D1-D5 can comprise sensors S (input devices) and/or actuators A (output devices)… field devices D1-D5 can each comprise a control device such as was elucidated in FIG. 4], comprising: 
a memory that stores executable components [0013-0014 —  a central processing unit (CPU), a microprocessor or a microcontroller, for example an application-specific integrated circuit or a digital signal processor, possibly in combination with a storage unit for storing program instructions, etc.; 0088 — The following exemplary embodiments… comprise at least one processor and/or a storage unit in order to implement or carry out the method; 0131-0134, Figs. 3-5 — module 310 is designed for providing a first control action of the control function… module 310 can be implemented or realized for example by means of the processor, the storage unit and a first program component, wherein for example the processor is configured by execution of program instructions of the first program component]; and 
a processor, operatively coupled to the memory, that executes the executable components [0013-0014 —  a central processing unit (CPU), a microprocessor or a microcontroller, for example an application-specific integrated circuit or a digital signal processor, possibly in combination with a storage unit for storing program instructions, etc.; 0088 — The following exemplary embodiments… comprise at least one processor and/or a storage unit in order to implement or carry out the method; 0131-0134, Figs. 3-5 — module 310 is designed for providing a first control action of the control function… module 310 can be implemented or realized for example by means of the processor, the storage unit and a first program component, wherein for example the processor is configured by execution of program instructions of the first program component], the executable components comprising: 
a program execution component configured to execute an industrial control program that processes input signals received from respective input devices of an industrial automation system and that controls output signals to respective output devices of the industrial automation system [0027 — measurable physical values in the form of first sensor values, which can be detected in particular by means of a sensor… corresponding second sensor values of the same physical variable are detected once again only before execution of the control action and/or control function. The control action and/or control function are/is executed in particular only if the second sensor value corresponds to the first sensor value; 0056-0060 — By means of the control signal, it is for example also possible to put a specific technical system (e.g. an automation system) into a safe state; 0151-0156, Figs. 4-5 — field devices D1-D5 can comprise sensors S (input devices) and/or actuators A (output devices)… field devices D1-D5 can each comprise a control device such as was elucidated in FIG. 4]; and 
a blockchain engine configured to generate a plant model blockchain that models the industrial automation system based on status information received from the input devices and the output devices [0119-0121 — The sensor values detected by the sensors (status information of input devices), in a state assertion transaction, are inserted into the blockchain; 0151-0156, Fig. 5 — a plurality of nodes or blockchain nodes BCC (blockchain engine) …  A public key or a public key hash can be assigned in particular to each blockchain node (e.g. a field device) (plant model blockchain that models the industrial automation system), sensor, actuator…  One or more of the blockchain nodes BCC comprises for example a creating device such as was elucidated for example in FIG. 3…. A blockchain node BCC comprising a creating device can create for example a control function such as was elucidated in FIG. 1. This control command is communicated for example to the fifth field device D5 as first link.]
wherein the plant model blockchain records information for one or more devices of the industrial automation system and the blockchain engine is further configured to record a change to a state of a machine of the industrial automation system as a transaction within the plant model blockchain, the change to the state comprising at least a change to a device associated with the machine [0121 —  application scenarios can be realized with the method according to the invention in the case of signal boxes and/or train safety systems: transactions indicate in particular the current state of the railroad automation system (e.g. switch position, proceed signal, axle counter, track-free signaling, barrier signaling). In particular by means of blockchains or the smart contracts stored in the transactions/transaction data sets, it is ensured that only permissible transactions are confirmed by the blockchain. A state change, e.g. a change in the switch position or the signal aspect of a proceed signal, is confirmed as a control action transaction by the blockchain only if the smart contract is fulfilled. In this case, it is also possible, in particular, to check that the transaction is confirmed as permissible by a plurality of nodes, e.g. verification nodes, of the train safety system (change to a state of an industrial safety device)].
But Falk fails to clearly specify generating a plant model blockchain that models the industrial automation system based on identity information, the blockchain records at least firmware version information for one or more devices and that a change to the state comprises at least a change of a firmware version installed on a device.
However, Safford teaches generating a plant model blockchain that models the industrial automation system based on identity information and status information [0038-0040, Fig. 7 — At S630, the network security server may record security information about the client device via a blockchain verification process. For example, the recording performed at S630 might include registering a validation result within a distributed ledger. According to some embodiments, the recording performed at S630 is associated with a smart contract transaction that records a device attestation status, a validation hash, a device identifier, and an attestation server identifier].
Falk and Safford are analogous art.  They relate to industrial controls systems, particularly involving blockchains.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system for creation and execution of a control function, as taught by Falk, by incorporating the above limitations, as taught by Safford.  
One of ordinary skill in the art would have been motivated to do this modification in order to facilitate determination of the status of specific devices by incorporating respective device identifier, as suggested by Safford [0003, 0027-0028].
But the combination of Falk and Safford fails to clearly specify that the blockchain records at least firmware version information for one or more devices and that a change to the state comprises at least a change of a firmware version installed on a device.
However, Bathen teaches that the blockchain records at least firmware version information for one or more devices and that a change to the state comprises at least a change of a firmware version installed on a device [0018-0021 — using a blockchain to provide automated software updates, referencing blockchain data to update software versions/patches of participating devices… a software build (i.e., beta version ‘x.y’) into the blockchain… Updating software applications, operating systems, firmware, etc.,  Nodes can verify the validity of the firmware level as the nodes can poll different nodes in the blockchain 0026-0028, Fig. 2 — FIG. 2A illustrates a blockchain-based software update procedure 200 according to example embodiments. Blockchain-based decentralized firmware/software updates (changes) may be performed… fetching the code version from the trusted repository — it would at least be obvious to record the firmware version in the blockchain to provide an identifier for the firmware]; 
Falk, Safford and Bathen are analogous art.  They relate to blockchain systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system for creation and execution of a control function, as taught by the combination of Falk and Safford, by incorporating the above limitations, as taught by Bathen.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve firmware security, as taught by Bathen [0002-0003, 0018-0028].  In addition, it would be obvious to simply substitute the firmware change and information of Bathen for the state change of Falk and Safford for the predictable result of a system for creation and execution of a control function capable of changing firmware and recording firmware information.
Regarding claim 2, the combination of Falk, Safford and Bathen teaches all the limitations of the base claims as outlined above.  
Further, Falk teaches that the industrial device is a cloud-based industrial controller [0030 — a protected cloud-based or protected distributed control or monitoring function of a (specific) technical system can thus be realized; 0076 — the providing apparatus is for example a network service, a computer system, a server system, in particular a distributed computer system, a cloud-based computer system].
Regarding claim 3, the combination of Falk, Safford and Bathen teaches all the limitations of the base claims as outlined above.  
Further, Falk teaches that the plant model blockchain models at least one of production lines, machines, hardware components, or software components that make up the one or more industrial automation systems [0024, 0138-0139, Figs. 4-5 —  a manufacturing robot… the invention as a control device for the computer-aided execution of a control function for an automation system… an industrial robot 460 is connected to the control device; 0151-0156, Figs. 4-5 — field devices D1-D5 can comprise sensors S (input devices) and/or actuators A (output devices)… field devices D1-D5 can each comprise a control device such as was elucidated in FIG. 4].
Regarding claim 4, the combination of Falk, Safford and Bathen teaches all the limitations of the base claims as outlined above.  
Further, Falk teaches that the plant model blockchain comprises a tree of hashes comprising elements that represent respective items of equipment that make up the one or more industrial automation systems [0099 — the first link is thus inserted into the blockchain, for example. Alternatively, or additionally, a second checksum is formed over the first transaction data set (e.g. the transactions) of the first link and/or the link directly preceding the first link and/or links preceding the first link (e.g. all or selected links). Alternatively, or additionally, a third checksum is formed over each transaction or each transaction of the first transaction data set. The second checksums and/or the third checksums can be for example checksums and/or leaves of a hash tree, for example a Merkle tree; 0154, Figs. 4-5 — a public key hash can be assigned in particular to each blockchain node (e.g. a field device)].
Regarding claim 5, the combination of Falk, Safford and Bathen teaches all the limitations of the base claims as outlined above.  
Further, Falk teaches that the plant model blockchain further records, for respective devices of the input devices and the output devices, information [0038-0040, Fig. 7 — At S630, the network security server may record security information about the client device via a blockchain verification process. For example, the recording performed at S630 might include registering a validation result within a distributed ledger].
Further, Bathen teaches that the blockchain records, for respective devices, at least one of a device model identifier, a software revision number, a configuration setting, an operating mode, maintenance log information, a safety status, or accumulated runtime data [0018-0021 — using a blockchain to provide automated software updates, referencing blockchain data to update software versions/patches of participating devices… a software build (i.e., beta version ‘x.y’) into the blockchain… Updating software applications, operating systems, firmware, etc.,  Nodes can verify the validity of the firmware level as the nodes can poll different nodes in the blockchain 0026-0028, Fig. 2 — FIG. 2A illustrates a blockchain-based software update procedure 200 according to example embodiments. Blockchain-based decentralized firmware/software updates (changes) may be performed… fetching the code version from the trusted repository — it would at least be obvious to record the firmware version in the blockchain to provide an identifier for the firmware].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system for creation and execution of a control function, as taught by the combination of Falk and Safford, by incorporating the above limitations, as taught by Bathen.  
One of ordinary skill in the art would have been motivated to do this modification in order to keep track of software/firmware version information and ensure security, as suggested by Bathen [0002-0003, 0018-0028].  
Regarding claim 7, the combination of Falk, Safford and Bathen teaches all the limitations of the base claims as outlined above.  
Further, Falk teaches that the blockchain engine is further configured to record a change to a the change to the state further comprises at least one of a change of a machine operating mode, a change to a state of an industrial safety device, a transition to an abnormal condition, a transition to a different diagnostic state, initiation of a lock out/tag out action, a change of a state of a safety lock switch, a change of a state of an operator panel control device, or a change of a sensor state [0121 —  application scenarios can be realized with the method according to the invention in the case of signal boxes and/or train safety systems: transactions indicate in particular the current state of the railroad automation system (e.g. switch position, proceed signal, axle counter, track-free signaling, barrier signaling). In particular by means of blockchains or the smart contracts stored in the transactions/transaction data sets, it is ensured that only permissible transactions are confirmed by the blockchain. A state change, e.g. a change in the switch position or the signal aspect of a proceed signal, is confirmed as a control action transaction by the blockchain only if the smart contract is fulfilled. In this case, it is also possible, in particular, to check that the transaction is confirmed as permissible by a plurality of nodes, e.g. verification nodes, of the train safety system (change to a state of an industrial safety device)].
Regarding claim 9, the combination of Falk, Safford and Bathen teaches all the limitations of the base claims as outlined above.  
Further, Falk teaches the blockchain engine is further configured to participate in a consensus-based validation of an event originating at an industrial automation system of the one or more industrial automation systems, and the blockchain engine is configured to, as part of the consensus-based validation: validate the event in response to a determination that the industrial device and at least one other industrial device on a blockchain network agree on a validity of the event [0116-0121 — a transaction must preferably have been checked by various blockchain nodes before it is accepted as valid and executed by an actuator… , it is also possible, in particular, to check that the transaction is confirmed as permissible by a plurality of nodes, e.g. verification nodes, of the train safety system.], and 
in response to validation of the event, add a record of the event to a ledger of an industrial blockchain stored on the industrial device and on the other industrial device [0038-0040, Fig. 7 — At S630, the network security server may record security information about the client device via a blockchain verification process. For example, the recording performed at S630 might include registering a validation result within a distributed ledger. According to some embodiments, the recording performed at S630 is associated with a smart contract transaction that records a device attestation status, a validation hash, a device identifier, and an attestation server identifier].
Regarding claim 10, the combination of Falk, Safford and Bathen teaches all the limitations of the base claims as outlined above.  
Further, Falk teaches that the program execution component is configured to control an output signal, of the output signals, based on the event in response to the validation of the event [0056-0060 — By means of the control signal, it is for example also possible to put a specific technical system (e.g. an automation system) into a safe state; 0116-0121 — a transaction must preferably have been checked by various blockchain nodes before it is accepted as valid and executed by an actuator… , it is also possible, in particular, to check that the transaction is confirmed as permissible by a plurality of nodes, e.g. verification nodes, of the train safety system].
Regarding claim 11, Falk teaches a method [0004 — methods and apparatuses for the safety-protected creation and execution of a control function], comprising: 
executing, by an industrial device [0024, 0138-0139, Figs. 4-5 —  a manufacturing robot… the invention as a control device for the computer-aided execution of a control function for an automation system… an industrial robot 460 is connected to the control device; 0151-0156, Figs. 4-5 — field devices D1-D5 can comprise sensors S (input devices) and/or actuators A (output devices)… field devices D1-D5 can each comprise a control device such as was elucidated in FIG. 4] comprising a processor, an industrial control program [0013-0014 —  a central processing unit (CPU), a microprocessor or a microcontroller, for example an application-specific integrated circuit or a digital signal processor, possibly in combination with a storage unit for storing program instructions, etc.; 0088 — The following exemplary embodiments… comprise at least one processor and/or a storage unit in order to implement or carry out the method; 0131-0134, Figs. 3-5 — module 310 is designed for providing a first control action of the control function… module 310 can be implemented or realized for example by means of the processor, the storage unit and a first program component, wherein for example the processor is configured by execution of program instructions of the first program component] that processes input signals received from respective input devices of an industrial automation system [0027 — measurable physical values in the form of first sensor values, which can be detected in particular by means of a sensor… corresponding second sensor values of the same physical variable are detected once again only before execution of the control action and/or control function. The control action and/or control function are/is executed in particular only if the second sensor value corresponds to the first sensor value; 0056-0060 — By means of the control signal, it is for example also possible to put a specific technical system (e.g. an automation system) into a safe state; 0151-0156, Figs. 4-5 — field devices D1-D5 can comprise sensors S (input devices) and/or actuators A (output devices)… field devices D1-D5 can each comprise a control device such as was elucidated in FIG. 4]; 
controlling, by the industrial device, output signals to respective output devices of the industrial automation system based on the executing [0027 — measurable physical values in the form of first sensor values, which can be detected in particular by means of a sensor… corresponding second sensor values of the same physical variable are detected once again only before execution of the control action and/or control function. The control action and/or control function are/is executed in particular only if the second sensor value corresponds to the first sensor value; 0056-0060 — By means of the control signal, it is for example also possible to put a specific technical system (e.g. an automation system) into a safe state; 0151-0156, Figs. 4-5 — field devices D1-D5 can comprise sensors S (input devices) and/or actuators A (output devices)… field devices D1-D5 can each comprise a control device such as was elucidated in FIG. 4]; and 
generating, by the industrial device, a plant model blockchain that models the industrial automation system based on status information received from the input devices and the output devices [0119-0121 — The sensor values detected by the sensors (status information of input devices), in a state assertion transaction, are inserted into the blockchain; 0151-0156, Fig. 5 — a plurality of nodes or blockchain nodes BCC (blockchain engine) …  A public key or a public key hash can be assigned in particular to each blockchain node (e.g. a field device) (plant model blockchain that models the industrial automation system), sensor, actuator…  One or more of the blockchain nodes BCC comprises for example a creating device such as was elucidated for example in FIG. 3…. A blockchain node BCC comprising a creating device can create for example a control function such as was elucidated in FIG. 1. This control command is communicated for example to the fifth field device D5 as first link.]
wherein the generating comprises recording, in the plant model blockchain, information for one or more devices of the industrial automation system and recording a change to a state of a machine of the industrial automation system as a transaction within the plant model blockchain, and the change to the state comprising at least a change applied to a device associated with the machine [0121 —  application scenarios can be realized with the method according to the invention in the case of signal boxes and/or train safety systems: transactions indicate in particular the current state of the railroad automation system (e.g. switch position, proceed signal, axle counter, track-free signaling, barrier signaling). In particular by means of blockchains or the smart contracts stored in the transactions/transaction data sets, it is ensured that only permissible transactions are confirmed by the blockchain. A state change, e.g. a change in the switch position or the signal aspect of a proceed signal, is confirmed as a control action transaction by the blockchain only if the smart contract is fulfilled. In this case, it is also possible, in particular, to check that the transaction is confirmed as permissible by a plurality of nodes, e.g. verification nodes, of the train safety system (change to a state of an industrial safety device)].
But Falk fails to clearly specify generating a plant model blockchain that models the industrial automation systems based on identity information, the blockchain records at least firmware version information for one or more devices and that a change to the state comprises at least a change of a firmware version applied to a device.
However, Safford teaches generating a plant model blockchain that models the industrial automation system based on identity information and status information [0038-0040, Fig. 7 — At S630, the network security server may record security information about the client device via a blockchain verification process. For example, the recording performed at S630 might include registering a validation result within a distributed ledger. According to some embodiments, the recording performed at S630 is associated with a smart contract transaction that records a device attestation status, a validation hash, a device identifier, and an attestation server identifier].
Falk and Safford are analogous art.  They relate to industrial controls systems, particularly involving blockchains.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system for creation and execution of a control function, as taught by Falk, by incorporating the above limitations, as taught by Safford.  
One of ordinary skill in the art would have been motivated to do this modification in order to facilitate determination of the status of specific devices by incorporating respective device identifier, as suggested by Safford [0003, 0027-0028].
But the combination of Falk and Safford fails to clearly specify that the blockchain records at least firmware version information for one or more devices and that a change to the state comprises at least a change of a firmware version applied to a device.
However, Bathen teaches that the blockchain records at least firmware version information for one or more devices and that a change to the state comprises at least a change of a firmware version applied to a device [0018-0021 — using a blockchain to provide automated software updates, referencing blockchain data to update software versions/patches of participating devices… a software build (i.e., beta version ‘x.y’) into the blockchain… Updating software applications, operating systems, firmware, etc.,  Nodes can verify the validity of the firmware level as the nodes can poll different nodes in the blockchain 0026-0028, Fig. 2 — FIG. 2A illustrates a blockchain-based software update procedure 200 according to example embodiments. Blockchain-based decentralized firmware/software updates (changes) may be performed… fetching the code version from the trusted repository — it would at least be obvious to record the firmware version in the blockchain to provide an identifier for the firmware]; 
Falk, Safford and Bathen are analogous art.  They relate to blockchain systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system for creation and execution of a control function, as taught by the combination of Falk and Safford, by incorporating the above limitations, as taught by Bathen.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve firmware security, as taught by Bathen [0002-0003, 0018-0028].  In addition, it would be obvious to simply substitute the firmware change and information of Bathen for the state change of Falk and Safford for the predictable result of a system for creation and execution of a control function capable of changing firmware and recording firmware information.
Regarding claim 12, the combination of Falk, Safford and Bathen teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 3.  
Regarding claim 13, the combination of Falk, Safford and Bathen teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 4.  
Regarding claim 14, the combination of Falk, Safford and Bathen teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 5.  
Regarding claim 16, the combination of Falk, Safford and Bathen teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 7.
Regarding claim 18, the combination of Falk, Safford and Bathen teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 9.  
Regarding claim 19, Falk teaches a non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause an industrial device comprising a processor to perform operations [0013-0014 —  a central processing unit (CPU), a microprocessor or a microcontroller, for example an application-specific integrated circuit or a digital signal processor, possibly in combination with a storage unit for storing program instructions, etc.; 0088 — The following exemplary embodiments… comprise at least one processor and/or a storage unit in order to implement or carry out the method (non-transitory computer-readable medium); 0131-0134, Figs. 3-5 — module 310 is designed for providing a first control action of the control function… module 310 can be implemented or realized for example by means of the processor, the storage unit and a first program component, wherein for example the processor is configured by execution of program instructions of the first program component], the operations comprising: 
executing an industrial control program that processes input signals received from respective input devices an industrial automation system [0024, 0138-0139, Figs. 4-5 —  a manufacturing robot… the invention as a control device for the computer-aided execution of a control function for an automation system… an industrial robot 460 is connected to the control device; 0027 — measurable physical values in the form of first sensor values, which can be detected in particular by means of a sensor… corresponding second sensor values of the same physical variable are detected once again only before execution of the control action and/or control function. The control action and/or control function are/is executed in particular only if the second sensor value corresponds to the first sensor value; 0056-0060 — By means of the control signal, it is for example also possible to put a specific technical system (e.g. an automation system) into a safe state; 0151-0156, Figs. 4-5 — field devices D1-D5 can comprise sensors S (input devices) and/or actuators A (output devices)… field devices D1-D5 can each comprise a control device such as was elucidated in FIG. 4]; 
controlling output signals to respective output devices of the industrial automation system based on the executing [0027 — measurable physical values in the form of first sensor values, which can be detected in particular by means of a sensor… corresponding second sensor values of the same physical variable are detected once again only before execution of the control action and/or control function. The control action and/or control function are/is executed in particular only if the second sensor value corresponds to the first sensor value; 0056-0060 — By means of the control signal, it is for example also possible to put a specific technical system (e.g. an automation system) into a safe state; 0151-0156, Figs. 4-5 — field devices D1-D5 can comprise sensors S (input devices) and/or actuators A (output devices)… field devices D1-D5 can each comprise a control device such as was elucidated in FIG. 4]; and 
generating a plant model blockchain that models the industrial automation system based on status information received from the input devices and the output devices [0119-0121 — The sensor values detected by the sensors (status information of input devices), in a state assertion transaction, are inserted into the blockchain; 0151-0156, Fig. 5 — a plurality of nodes or blockchain nodes BCC (blockchain engine) …  A public key or a public key hash can be assigned in particular to each blockchain node (e.g. a field device) (plant model blockchain that models the industrial automation system), sensor, actuator…  One or more of the blockchain nodes BCC comprises for example a creating device such as was elucidated for example in FIG. 3…. A blockchain node BCC comprising a creating device can create for example a control function such as was elucidated in FIG. 1. This control command is communicated for example to the fifth field device D5 as first link.] 
wherein the generating comprises recording, in the plant model blockchain, information for one or more devices of the industrial automation system and recording a change to a state of a machine of the industrial automation system as a transaction within the plant model blockchain, and the change to the state comprising at least a change applied to a device associated with the machine [0121 —  application scenarios can be realized with the method according to the invention in the case of signal boxes and/or train safety systems: transactions indicate in particular the current state of the railroad automation system (e.g. switch position, proceed signal, axle counter, track-free signaling, barrier signaling). In particular by means of blockchains or the smart contracts stored in the transactions/transaction data sets, it is ensured that only permissible transactions are confirmed by the blockchain. A state change, e.g. a change in the switch position or the signal aspect of a proceed signal, is confirmed as a control action transaction by the blockchain only if the smart contract is fulfilled. In this case, it is also possible, in particular, to check that the transaction is confirmed as permissible by a plurality of nodes, e.g. verification nodes, of the train safety system (change to a state of an industrial safety device)].
But Falk fails to clearly specify generating a plant model blockchain that models the industrial automation system based on identity information. the blockchain records at least firmware version information for one or more devices and that a change to the state comprises at least a change of a firmware version installed on a device.
However, Safford teaches generating a plant model blockchain that models the industrial automation system based on identity information and status information [0038-0040, Fig. 7 — At S630, the network security server may record security information about the client device via a blockchain verification process. For example, the recording performed at S630 might include registering a validation result within a distributed ledger. According to some embodiments, the recording performed at S630 is associated with a smart contract transaction that records a device attestation status, a validation hash, a device identifier, and an attestation server identifier].
Falk and Safford are analogous art.  They relate to industrial controls systems, particularly involving blockchains.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system for creation and execution of a control function, as taught by Falk, by incorporating the above limitations, as taught by Safford.  
One of ordinary skill in the art would have been motivated to do this modification in order to facilitate determination of the status of specific devices by incorporating respective device identifier, as suggested by Safford [0003, 0027-0028].
But the combination of Falk and Safford fails to clearly specify that the blockchain records at least firmware version information for one or more devices and that a change to the state comprises at least a change of a firmware version installed on a device.
However, Bathen teaches that the blockchain records at least firmware version information for one or more devices and that a change to the state comprises at least a change of a firmware version installed on a device [0018-0021 — using a blockchain to provide automated software updates, referencing blockchain data to update software versions/patches of participating devices… a software build (i.e., beta version ‘x.y’) into the blockchain… Updating software applications, operating systems, firmware, etc.,  Nodes can verify the validity of the firmware level as the nodes can poll different nodes in the blockchain 0026-0028, Fig. 2 — FIG. 2A illustrates a blockchain-based software update procedure 200 according to example embodiments. Blockchain-based decentralized firmware/software updates (changes) may be performed… fetching the code version from the trusted repository — it would at least be obvious to record the firmware version in the blockchain to provide an identifier for the firmware]; 
Falk, Safford and Bathen are analogous art.  They relate to blockchain systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system for creation and execution of a control function, as taught by the combination of Falk and Safford, by incorporating the above limitations, as taught by Bathen.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve firmware security, as taught by Bathen [0002-0003, 0018-0028].  In addition, it would be obvious to simply substitute the firmware change and information of Bathen for the state change of Falk and Safford for the predictable result of a system for creation and execution of a control function capable of changing firmware and recording firmware information.
Regarding claim 20, the combination of Falk, Safford and Bathen teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 3.  
Regarding claim 21, the combination of Falk, Safford and Bathen teaches all the limitations of the base claims as outlined above.
Further, Falk teaches controlling an output signal, of the output signals, based on the event in response to the validating [0056-0060 — By means of the control signal, it is for example also possible to put a specific technical system (e.g. an automation system) into a safe state; 0116-0121 — a transaction must preferably have been checked by various blockchain nodes before it is accepted as valid and executed by an actuator…  it is also possible, in particular, to check that the transaction is confirmed as permissible by a plurality of nodes, e.g. verification nodes, of the train safety system… A state change, e.g. a change in the switch position or the signal aspect of a proceed signal, is confirmed as a control action transaction by the blockchain only if the smart contract is fulfilled].  
Regarding claim 22, the combination of Falk, Safford and Bathen teaches all the limitations of the base claims as outlined above.
Further, Falk teaches a non-transitory computer-readable medium [0088 — The following exemplary embodiments… comprise at least one processor and/or a storage unit in order to implement or carry out the method (non-transitory computer-readable medium)], wherein the generating further comprises generating the plant model blockchain as a tree of hashes comprising elements that represent respective items of equipment that make up the one or more industrial automation systems [0119-0121 — The sensor values detected by the sensors (status information of input devices), in a state assertion transaction, are inserted into the blockchain; 0151-0156, Fig. 5 — a plurality of nodes or blockchain nodes BCC (blockchain engine) …  A public key or a public key hash can be assigned in particular to each blockchain node (e.g. a field device) (plant model blockchain that models the industrial automation system), sensor, actuator…  One or more of the blockchain nodes BCC comprises for example a creating device such as was elucidated for example in FIG. 3…. A blockchain node BCC comprising a creating device can create for example a control function such as was elucidated in FIG. 1. This control command is communicated for example to the fifth field device D5 as first link; 0152-0154 — A public key or a public key hash can be assigned in particular to each blockchain node (e.g. a field device), sensor, actuator, the latter being able to be identified within the blockchain system by means of said public key or public key hash.].
Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Falk, Safford and Bathen in view of Campagna U.S. Patent Publication No. 10826685 (hereinafter Campagna).
Regarding claim 8, the combination of Falk, Safford and Bathen teaches all the limitations of the base claims as outlined above.  
Further, Falk teaches the blockchain engine is configured to generate a plant model blockchain, including the plant model blockchain [0119-0121 — The sensor values detected by the sensors (status information of input devices), in a state assertion transaction, are inserted into the blockchain; 0151-0156, Fig. 5 — a plurality of nodes or blockchain nodes BCC (blockchain engine) …  A public key or a public key hash can be assigned in particular to each blockchain node (e.g. a field device) (plant model blockchain that models the industrial automation system), sensor, actuator…  One or more of the blockchain nodes BCC comprises for example a creating device such as was elucidated for example in FIG. 3…. A blockchain node BCC comprising a creating device can create for example a control function such as was elucidated in FIG. 1. This control command is communicated for example to the fifth field device D5 as first link.] and production areas within a manufacturing system [0024 — By way of example, an actuator of a manufacturing robot; 0151-0156, Figs. 4-5 — field devices D1-D5 (manufacturing areas) can comprise sensors S (input devices) and/or actuators A (output devices) … field devices D1-D5 can each comprise a control device such as was elucidated in FIG. 4].
Further, Safford teaches that a manufacturing system is a manufacturing facility [0002 — manufacturing systems (e.g., petroleum refineries, chemical manufacturing plants, and the like) are a common feature of modern industry.].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a known manufacturing facility of Safford for the known manufacturing system of Falk for the predictable result of a manufacturing facility for creation and execution of a control function.  
But the combination of Falk, Safford and Bathen fails to clearly specify to generating multiple model blockchains, including the model blockchain, respectively corresponding to different areas.
However, Campagna teaches generating multiple model blockchains, including the model blockchain, respectively corresponding to different areas [col. 3 line 24 – col. 4 line 20, Fig. 1 — multiple private blockchains (Fig. 1) … each private blockchain 110, 112, 114, 116 may relate to transactions with the same service or set of resources thereof, but are each associated with a respective user profile, customer, or customer device (different areas)].
Falk, Safford, Bathen and Campagna are analogous art.  They relate to blockchain systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system for creation and execution of a control function, as taught by the combination of Falk, Safford and Bathen, by incorporating the above limitations, as taught by Campagna.  
One of ordinary skill in the art would have been motivated to do this modification in order to separate the data of different stakeholders, providing security and confidentiality, while maintaining the benefits of blockchain, as suggested by Campagna [col. 4 lines 9-20].
Regarding claim 17, the combination of Falk, Safford and Bathen teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 8.  
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119